IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 01-20722
                        Summary Calendar


DONALD F. HOBBS,
                                   Plaintiff - Appellant
versus

EUGENE HARBIN, Assistant Warden; TRACY ALLEN; JAMES MITCHELL;
TAMARA YOUNG; MARY MOSELY; KENNETH N. DAVIS, Sergeant; MARC H.
RODRIGUEZ; CRAIG B. PRICE; RICHARD C. THALER,

                                   Defendants - Appellees,

                    -------------------------

DONALD F. HOBBS,

                                   Plaintiff - Appellant,

versus

GEORGE W. BUSH, JR., Governor; WAYNE SCOTT, Director, Texas
Department of Criminal Justice; GARY JOHNSON, Director, Texas
Department of Criminal Justice; EUGENE HARBIN, Assistant Warden;
TRACY ALLEN; ALLEN POLUNSKY; DR. BOBBY VINCENT; RICHARD C.
THALER, Warden; JUAN J. TREVINO; JAMES MCKEE, Sergeant; CRAIG B.
PRICE, Major; ROBERT S. GAYLOR, Captain; DENISE BOX; HENRY C.
JONES; TAMMY DUKE; BOBBIE PARKER; CLARENCE GLASS, JR.,
Lieutenant; MARGARET MOSLEY; DR. EDGAR HULIPAS; DR. LANNETTE
LINTHICUM; ROCHELLE MCKINNEY; PRISCILLA DALY; TIMOTHY C. SIMMONS,
Assistant Warden; TOM HESTER; LEON GUINN; ROBERT P. KOENIG, SR.;
KEITH CLENDENNEN; NANCY PETKOUSEK; SHANTA JENKINS; JESSE
FRANKLIN; SYLVIA J. PIASTA; ANNIS BURCH; JUDITH LARUE; TONY
HARBIN, Sergeant; SURETY NO 1; SURETY NO 2; SURETY NO 3,

                                   Defendants - Appellees,


                    -------------------------
                          No. 01-20722
                               -2-

DONALD F. HOBBS,

                                   Plaintiff - Appellant,
versus

BRYAN A. SUMSTINE; KENNETH N. DAVIS, Sergeant; GERALD A CURTIS,

                                   Defendants - Appellees,

                    -------------------------

DONALD F. HOBBS

                                   Plaintiff - Appellant

versus

ROBERT H. QUADA, JR.; RICHARD C. THALER; CHERYL L. KELLEY,

                                   Defendants - Appellees

                    -------------------------

DONALD F. HOBBS

                                   Plaintiff - Appellant,

versus

KATHERINE KYLE; DENISE BOX; RICHARD C. THALER,

                                   Defendant - Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-1208
                      USDC No. H-00-CV-2715
                       USDC No. H-01-CV-815
                       USDC No. H-00-CV-944
                      USDC No. H-01-CV-1028
                       --------------------

                         January 2, 2002
                          No. 01-20722
                               -3-

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*
     Donald Hobbs, Texas prisoner no. 691219, appeals the
dismissal of one of his consolidated actions.    This court lacks
jurisdiction because the dismissal of only one of the
consolidated actions is not a final appealable judgement.       See
Road Sprinkler Fitters Local Union v. Continental Sprinkler Co.,
967 F.2d 145, 149-51 (5th Cir. 1992).    This court also lacks
jurisdiction to consider the court’s order striking Hobbs’s Fed.
R. Civ. P. 60(b) motion following the Quada dismissal.    See
Williams v. Chater, 87 F.3d 702, 705 (5th Cir. 1996).    The appeal
is DISMISSED.
     Hobbs’s motion for appointment of counsel is DENIED.
     APPEAL DISMISSED; MOTION DENIED




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.